DETAILED ACTION
Applicant’s amendments and remarks submitted 10 May 2021 which have been submitted as first action interview (FAI) discussion purpose have been entered and considered following the FAI practice, as amendments in light of examiner’s amendment below are sufficient to place the instant application in condition for allowance. Claims 1-20 are currently pending in this application. Claims 1, 3-6, 9, 11-16, and 18-19 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by William J. Breen (Reg. No. 45,313) on 14 May 2021.
Replace claims 1, 3-4, 6, and 8-20 with the following (based on the applicant’s submitted claims dated 10 May 2021):

Claim 1. In a digital medium three-dimensional (3D) mesh segmentation environment, a method implemented by a computing device, the method comprising:
3D mesh formed using a plurality of vertices, the generating including:
selecting a first vertex from the plurality of vertices, the first vertex associated with a first vertex direction based on a direction of a curvature in the 3D mesh;
identifying a first face formed using the first vertex and at least one other vertex of the plurality of vertices;
determining whether to add the first face to the segment by comparing the first vertex direction of the first vertex to a first normal of the first face; 
adding the first face to the segment based on a result of the determination to add the first face to the segment;
selecting a second vertex included in the first face, the second vertex associated with a second vertex direction;
identifying a second face formed using [[a]]the second vertex
determining whether to add the second face to the segment by comparing the second vertex direction of the second vertex to a second normal of the second face; and
adding the second face to the segment based on aresult of the determination to add the second face to the segment; and


Claim 3. The method as described in claim 1, wherein the first vertex direction is [[a]]the direction of the curvature in the 3D mesh for the first vertex that exhibits a least amount of the curvature.

Claim 4. The method as described in claim 1, further comprising determining, by the computing device, the first vertex direction of the first vertex by: 
generating a plurality of candidate directions having respective amounts of the curvature based on the 3D mesh; and 
setting the first vertex direction based on a candidate direction of the plurality of candidate directions that exhibits, respectively, a least of the respective amounts of the curvature.

Claim 6. The method as described in claim 1, wherein the first vertex direction of the first vertex is within a permissible amount of deviation in relation to the first normal of the first face.

Claim 8. The method as described in claim 7, further comprising: 
receiving, by the computing device, an input indicating a texture to be applied to the 2D texture map; 
applying, by the computing device, the texture to the 3D mesh based on the 2D texture map; and 
2D texture map.

Claims 9-20. (Canceled)

Add new claims 21-32 with the following:

Claim 21. In a digital medium three-dimensional (3D) mesh segmentation environment, a system comprising:
a processor; and
a non-transitory computer readable storage medium having instructions stored thereon that, responsive to execution by the processor, causes the processor to perform operations including:
generating a segment from a 3D mesh formed using a plurality of vertices, the generating including:
selecting a first vertex from the plurality of vertices, the first vertex associated with a first vertex direction based on a direction of curvature in the 3D mesh;
identifying a first face formed using the first vertex and at least one other vertex of the plurality of vertices;
determining whether to add the first face to the segment by comparing the first vertex direction of the first vertex to a first normal of the first face;

selecting a second vertex included in the first face, the second vertex associated with a second vertex direction;
identifying a second face formed using the second vertex; 
determining whether to add the second face to the segment by comparing the second vertex direction of the second vertex to a second normal of the second face; and
adding the second face to the segment based on a result of the determination to add the second face to the segment; and
outputting the segment.

Claim 22. The system as described in claim 21, wherein the segment is a developable geometry of the 3D mesh that is configured to be flattened onto a plane without stretching or shearing the segment.

Claim 23. The system as described in claim 21, wherein the first vertex direction is the direction of the curvature in the 3D mesh for the first vertex that exhibits a least amount of the curvature.

Claim 24. The system as described in claim 21, wherein the instructions, responsive to execution by the processor, causes the processor to perform further operations including determining the first vertex direction of the first vertex by:

setting the first vertex direction based on a candidate direction of the plurality of candidate directions that exhibits, respectively, a least of the respective amounts of the curvature.

Claim 25. The system as described in claim 21, wherein the first normal of the first face is orthogonal to the first face.

Claim 26. The system as described in claim 21, wherein the first vertex direction of the first vertex is within a permissible amount of deviation in relation to the first normal of the first face.

Claim 27. The system as described in claim 21, wherein the instructions, responsive to execution by the processor, causes the processor to perform further operation including generating a two-dimensional (2D) texture map of the segment by mapping the segment using UV coordinates.

Claim 28. The system as described in claim 27, wherein the instructions, responsive to execution by the processor, causes the processor to perform further operations including:
receiving an input indicating a texture to be applied to the 2D texture map;
applying the texture to the 3D mesh based on the 2D texture map; and


Claim 29. A non-transitory computer readable storage medium having instructions stored thereon that, responsive to execution by a processor, causes the processor to perform operations including:
generating a segment from a three-dimensional (3D) mesh formed using a plurality of vertices, the generating including:
selecting a first vertex from the plurality of vertices, the first vertex associated with a first vertex direction based on a direction of curvature in the 3D mesh;
identifying a first face formed using the first vertex and at least one other vertex of the plurality of vertices;
determining whether to add the first face to the segment by comparing the first vertex direction of the first vertex to a first normal of the first face;
adding the first face to the segment based on a result of the determination to add the first face to the segment; 
selecting a second vertex included in the first face, the second vertex associated with a second vertex direction;
identifying a second face formed using the second vertex; 
determining whether to add the second face to the segment by comparing the second vertex direction of the second vertex to a second normal of the second face; and

outputting the segment.

Claim 30. The non-transitory computer readable storage medium as described in claim 29, wherein the segment is a developable geometry of the 3D mesh that is configured to be flattened onto a plane without stretching or shearing the segment.

Claim 31. The non-transitory computer readable storage medium as described in claim 29, wherein the first vertex direction is the direction of the curvature in the 3D mesh for the first vertex that exhibits a least amount of the curvature.

Claim 32. The non-transitory computer readable storage medium as described in claim 29, wherein the operations further include determining the first vertex direction of the first vertex by:
generating a plurality of candidate directions having respective amounts of the curvature based on the 3D mesh; and
setting the first vertex direction based on a candidate direction of the plurality of candidate directions that exhibits, respectively, a least of the respective amounts of the curvature.

Response to Arguments
Regarding section “§ 112 Rejection”, the examiner concludes that the 112 rejections raised in Pre-Interview Communication dated 23 April 2021 are hereby withdrawn in light of the applicant’s amendments and the examiner’s amendment above.
Additionally, the examiner notes that the claim interpretations and the claim objections made in the Pre-Interview Communication dated 23 April 2021 are hereby withdrawn in light of the applicant’s amendments and the examiner’s amendment above.
Allowable Subject Matter
Independent claims 1, 21, and 29 are allowed. 
Regarding independent claims 1, 21, and 29, the examiner notes that the claims 1, 21, and 29 are allowed under same rationale provided in the statement of reasons for the indication of allowable subject matter which have been previously provided by the examiner in pages 8-9 of the Pre-Interview Communication dated 23 April 2021 (as the scope of the independent claims 1, 21 and, 29 are similar to the allowable subject matter indicated in the Pre-Interview Communication dated 23 April 2021). 
Claims 2-8, 22-28, and 30-32 are allowed as being dependent upon allowed base claims 1, 21, and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Baumberg, Adam Michael., U.S. Pre-Grant Application Number 2005/0052452 teaches feature of calculating a respective surface normal vector for each vertex. (Baumberg Specification Paragraph [0153]: “Referring to FIG. 11, at step S11-2, displacement force calculator 80 calculates a respective surface normal vector for each vertex in the resampled 3D surface generated at step S3-8. More particularly, in this embodiment, a surface normal vector for each vertex is calculated by calculating the average of the normal vectors of the triangles which meet at the vertex, in a conventional way.”)
Pauly et al., U.S. Pre-Grant Application Number 2017/0139204 teaches feature of moving vertices to best match target surface normal. (Pauly Specification Paragraph [0029]: “According to a further embodiment moving the vertices to best match the target surface normals comprises minimizing the compound energy defined by arg.sub.x min w[E.sub.int, E.sub.dir, E.sub.flux, E.sub.reg, E.sub.bar], where w is a weighting factor and the integration energy E.sub.int aligns the vertex normal n of M.sub.T with the target normals n derived from the OTM”.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAE WON YOON/Primary Examiner, Art Unit 2612